NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                ANDREW VINCENT CHESSON, Appellant.

                             No. 1 CA-CR 15-0604
                              FILED 6-30-2016


          Appeal from the Superior Court in Maricopa County
                       No. CR2014-000933-001
          The Honorable Virginia L. Richter, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kathryn L. Petroff
Counsel for Appellant
                            STATE v. CHESSON
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Andrew W. Gould joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel
for Andrew Vincent Chesson asks this Court to search the record for
fundamental error. Chesson was given an opportunity to file a
supplemental brief in propria persona. He has not done so. After reviewing
the record, we affirm Chesson’s conviction and sentence for robbery.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
trial court’s judgment and resolve all reasonable inferences against
Chesson. State v. Fontes, 195 Ariz. 229, 230 ¶ 2, 986 P.2d 897, 898 (App. 1998).

¶3             On October 30, 2013, Rick1 stepped off a public bus and
started walking home. It was a little after noon, and he was carrying toys
and food he had just purchased. As he was walking, he noticed a man—
later identified as Chesson—following him. Chesson was “close behind”
and “keeping up, but staying back.” Chesson started asking Rick questions,
including “are those expensive gifts?” and “are they for Christmas?” Rick
ignored Chesson and increased his pace; Chesson lagged back a bit, but
then sped up and asked him another question.

¶4            Rick eventually stopped underneath a tree for Chesson to
pass him, but Chesson also stopped walking and started talking on his
phone. Consequently, Rick started walking again, but before he knew it,
Chesson had hit him on the side of his head. Rick fell onto a brick planter
and hurt his back, cut his pants, and scraped his knee and arm. Chesson
ordered Rick to hand over his wallet; Rick complied. Inside was $80, a $15
gift card, an identification card, a credit card, and a debit card. Chesson



1     We use the victim’s first name to protect his privacy. See State v.
Maldonado, 206 Ariz. 339, 341 ¶ 2 n.1, 78 P.3d 1060, 1062 n.1 (App. 2003).


                                       2
                           STATE v. CHESSON
                           Decision of the Court

grabbed Rick’s wallet and grocery bags and ran towards a truck, getting
into the front passenger side.

¶5             Rick got up and hobbled after Chesson, calling 911 as he did
so. Rick continued talking to the police operator as he hobbled toward the
truck. He gave a description of Chesson and the truck and the truck’s
license plate number. The police arrived soon after, and later that day, Rick
met with a detective. He was shown a photo lineup of six people and
identified one of the individuals as Chesson, the man who took his grocery
bags and wallet.

¶6             Police ran the license plate and went to visit Chesson’s mother
later that day. She told an officer that she gave the truck to her son,
Chesson’s brother. Although Chesson’s brother normally drove the truck,
earlier that day, he had switched cars with his sister-in-law, Chesson’s wife.

¶7             The police went to Chesson’s house, where he, his wife, her
sister, and her sister’s husband and kids were living. After getting consent,
the police searched the truck and found Rick’s wallet and some receipts.
One receipt dated October 30 was from a recycling business made out to
Chesson’s brother-in-law for recycling cardboard. Two other receipts also
dated October 30 and timestamped 3:51 p.m. and 2:33 p.m. were for
electricity prepayments made in the name of Chesson’s landlord.

¶8            Chesson was arrested, and the detective who showed Rick the
six-person photo lineup interviewed him. After being read his Miranda2
rights and agreeing to answer questions, Chesson said that he was not with
the truck that day and that he was home all day. He also told the detective
that he never went anywhere and that he never robbed anyone. When the
detective told Chesson that he knew that Chesson had gone somewhere that
day, Chesson repeatedly stated that he was home all day. After
unsuccessfully trying to get Chesson to provide more information, the
detective stopped the interview because “[Chesson’s] story was not going
to change no matter how much [he] continuously kept telling [Chesson]
that [he] knew [Chesson] was not at home.”

¶9             The State charged Chesson with one count of robbery. The
State also alleged that Chesson had four historical and two non-historical
prior felony convictions. The State alleged six aggravating circumstances,
including amount taken sufficient to be an aggravating circumstance,
presence of an accomplice, committed in expectation of something of


2      Miranda v. Arizona, 384 U.S. 436 (1966).


                                      3
                           STATE v. CHESSON
                           Decision of the Court

pecuniary value, physical, emotional, or financial harm to the victim, lying
in wait of or ambushing the victim, and Chesson was on parole.

¶10            At trial, Rick identified Chesson as the man who took his
wallet and grocery bags. The recycling business’ general manager testified
that he provided the police with a surveillance video, showing two men
obtaining the recycling receipt at 12:20 p.m. on October 30. After the State
rested its case-in-chief, Chesson moved for judgment of acquittal pursuant
to Arizona Rule of Criminal Procedure 20, arguing that insufficient
evidence supported a finding that Chesson committed the robbery. Finding
otherwise, the court denied the motion.

¶11           Chesson’s brother-in-law testified that the two men in the
surveillance video were him and Chesson. He explained that he and
Chesson were collecting cardboard for four hours that morning and
ultimately went to recycle it, as the receipt showed. Chesson’s brother-in-
law also explained that they had to collect and recycle the cardboard by
12:45 p.m. because Chesson had to pick up his daughter from school.

¶12           Chesson’s wife testified that she and Chesson were home on
October 30 and that they both dropped off their daughter at 8 a.m. at school
and picked her up at 12:40 p.m. Chesson’s wife also testified that after
picking up their daughter, the Chessons went to prepay their electricity, as
the electricity receipts indicated, and then went grocery shopping.
Chesson’s wife further testified that when the police came to her house on
October 30, she mistakenly told them that she went to pick up her daughter
at 3:40 p.m. and that Chesson was home all day. On rebuttal, the police
officer who had interviewed Chesson’s wife testified that she told him that
Chesson was home all day. The officer explained that Chesson’s wife stated
that she dropped her daughter at school in the morning, went back home,
and then went grocery shopping at 3:30 p.m.

¶13            The jurors found Chesson guilty of robbery. During the
aggravation phase, Chesson’s parole officer identified Chesson and
testified that he was on parole on October 30. The jurors found the six
aggravating circumstances the State had alleged.

¶14           The trial court conducted the sentencing hearing in
compliance with Chesson’s constitutional rights and Arizona Rule of
Criminal Procedure 26, and Chesson admitted to two prior felony
convictions. The court found as mitigating factors that Chesson had strong
family support and that his earlier substance abuse may have contributed
to his poor decision-making. The court sentenced Chesson to an aggravated



                                     4
                           STATE v. CHESSON
                           Decision of the Court

term of 12 years’ imprisonment with 102 days of presentence incarceration
credit.

                               DISCUSSION

¶15           We review Chesson’s conviction and sentence for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12, 260 P.3d 309,
312 (App. 2011). Counsel for Chesson has advised this Court that after a
diligent search of the entire record, counsel has found no arguable question
of law. We have read and considered counsel’s brief and fully reviewed the
record for reversible error, see Leon, 104 Ariz. at 300, 451 P.2d at 881, and
find none. All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Chesson
was represented by counsel at all stages of the proceedings, and the
sentence imposed was within the statutory guidelines. We decline to order
briefing and affirm Chesson’s conviction and sentence.

¶16           Upon the filing of this decision, defense counsel shall inform
Chesson of the status of his appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57
(1984). Chesson shall have 30 days from the date of this decision to proceed,
if he desires, with a pro per motion for reconsideration or petition for
review.

                              CONCLUSION

¶17           For the foregoing reasons, we affirm.




                                   :AA




                                      5